            Case MDL No. 2945 Document 93 Filed 12/01/20 Page 1 of 2



                      FOR THE UNITED STATES JUDICIAL PANEL
                          ON MULTIDISTRICT LITIGATION


IN RE: AHERN RENTALS, INC., TRADE                                              MDL No. 2945
SECRET LITIGATION

This Filing Relates to:
Ahern Rentals, Inc. v. Equipmentshare.com,
Inc., E.D. Tex. 2:20-CV-00333


                                    PROOF OF SERVICE

        In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial
Panel on Multidistrict Litigation, I hereby certify that a copy of the foregoing Corporate
Disclosure Statement was served on all parties in the following case electronically via ECF, or as
indicated below on December 1, 2020.

Ahern Rentals, Inc. v. Equipmentshare.com, Inc., EDTX-Marshall, C.A. No. 2:20-cv-333

Served via email – counsel for Defendant EquipmentShare.Com

Christian Chessman
DLA Piper LLP (US)
2200 University Avenue
East Palo Alto, CA 94303-2214
christian.chessman@us.dlapiper.com




Dated: December 1, 2020                            Respectfully submitted,
                                                   /s/ Theodore Stevenson, III
                                                   Theodore Stevenson, III
                                                   Texas State Bar No. 19196650
                                                   tstevenson@mckoolsmith.com
                                                   Erik B. Fountain
                                                   Texas State Bar No. 24097701
                                                   efountain@mckoolsmith.com
                                                   MCKOOL SMITH, P.C.
                                                   300 Crescent Court Suite 1500
                                                   Dallas, TX 75201
                                                   Telephone: (214) 978-4000
                                                   Telecopier: (214) 978-4044
Case MDL No. 2945 Document 93 Filed 12/01/20 Page 2 of 2



                              Samuel F. Baxter
                              Texas State Bar No. 01938000
                              sbaxter@mckoolsmith.com
                              MCKOOL SMITH, P.C.
                              104 E. Houston Street, Suite 300
                              Marshall, TX 75670
                              Telephone: (903) 923-9000
                              Telecopier: (903) 923-9099
                              ATTORNEYS FOR PLAINTIFF
                              AHERN RENTALS, INC.
